DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/04/2022 has been entered.  Independent claim 1 has been amended, claims 16-22 remain canceled, and no claims have been added. 

Reasons for Allowance
Independent claim 1 and its dependent claims, 2-15 are allowed, the claims are numbered in the original presentation as presented by applicant.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a bioreactor vessel, comprising a bottom plate, a vessel body coupled to the bottom plate; the vessel body and the bottom plate defining an interior compartment therebetween, and a plurality of recesses formed in the bottom plate, each recess of the plurality of recesses being configured to receive a corresponding alignment pin protruding from a bed plate of a processing chamber tray and configured to align the bioreactor vessel on the bed plate.  These limitations are in combination with the claims as a whole.
The closet prior art is of US 2005/0051723 A1-Neagle et al. (hereafter Neagle), GB2268187A-Armstrong et al. (hereafter Armstrong), US 2002/0189374A1- DeSilets et al. (hereafter DeSilets), US 2015/0072401 A1- Nozaki et al. (hereafter Nozaki).  Neagle teaches the invention provides examination systems, including methods and apparatus, for automated assay of biological samples, such as live cells.  Armstrong teaches an invention relating to vessels suitable for cell culture, in particular it relates to culture vessels modified to improve the supply of oxygen to the cells being cultured.  DeSilets teaches the invention relates to a multiwell test apparatus which is utilized for promoting fluid interactions such as by growing cells in a nutrient medium within the wells.  More particularly, this invention relates to such a multiwell filter plate of a multiwell test apparatus which permits adding or removing liquid from the feeding plate of a multiwell test apparatus without disturbing a material such as cells within the wells and two plates, one for growing the cells and the other for the assaying of the cells.  Nozaki teaches an invention relating to a culture vessel and an automated culture apparatus which cultures cells or tissues by an automatic operation.  However, Neagle, Armstrong, DeSilets, and Nozaki do not teach or fairly suggest a bioreactor vessel, comprising a bottom plate, a vessel body coupled to the bottom plate; the vessel body and the bottom plate defining an interior compartment therebetween, and a plurality of recesses formed in the bottom plate, each recess of the plurality of recesses being configured to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 7, lines 1-5; pg. 8, lines 6-16, filed 01/04/2022, with respect to independent claim 1 and dependent claims 2-15 have been fully considered and are persuasive.  The rejection of 10/18/2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799